The appellant moved for a rehearing.
Dixon, O. J.
I have examined the argument in support of the motion for a rehearing, and am strongly inclined to agree with counsel for the defendant that the verdict in this case is special, and not general, as held in the opinion of the court. I think the words “ find for the plaintiff,” cannot be grammatically severed from those which immediately follow, so as to admit of the construction put upon them in the opinion. The connection is such as to forbid such separation, and to limit the finding “ for the plaintiff ” to such facts as are specifically named immediately after in the same sentence. The verdict in this *143regard differs materially from those in the cases cited in the opinion, and is much more like that in Swain v. Roys, 4 Wis., 150, which was looked upon by the court as special.
But notwithstanding such is my view of the verdict, I am still of the opinion that the omission of the finding of an unlawful detention ought not to result in a reversal of the judgment, as in Swain v. Roys. In this case, as in that, the jury assessed damages in favor of the plaintiff for the detention, which could not have been done unless they found the property was unlawfully detained by the defendant. As observed by the court there, the jury doubtless intended to do so, that is, to so say or declare by their verdict. Such a defect is now to be disregarded, by statute. I refer to sec. 40, ch. 125, R. S. (2 Tay. Stats., 1447, § 44), which enacts that “ the court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the adverse party; and no judgment shall be reversed by reason of such error or defect.”
With respect to the alleged exceptions to the instructions, I desire merely to add that it does not appear that counsel for the defendant were compelled to yield to or to adopt the practice said to prevail in the tenth circuit. If they had been obliged to follow that practice, or prevented from taking their exceptions according to the well-settled rules of this court, that, in my judgment, would have clearly been error for which the judgment should have been reversed.
By the Court. — Motion for rehearing denied.